ORDER

PER CURIAM.
Shon A. Ashton (“Ashton”) appeals from the motion court’s judgment denying his post-conviction motion pursuant to Rule 29.15, alleging ineffective assistance of counsel, after an evidentiary hearing. Ashton was convicted of one count of burglary in the first degree (“count I”) in violation of Section 569.160, RSMo 2000, one count of robbery in the first degree (“count II”) in violation of Section 569.020, RSMo 2000, and one count of armed criminal action (“count III”) in violation of Section 571.015, RSMo 2000. Ashton was sentenced as a prior and persistent offender to concurrent thirty-year and life terms of imprisonment on counts I and III respectively, and a consecutive life term of imprisonment on count II.
In his only point on appeal, Ashton argues that his trial counsel was ineffective for failing to object to improper statements made by the prosecutor during voir dire and considered by the jury in reaching its verdict.
We have reviewed the briefs of the parties and the record on appeal. The motion court’s findings of fact and conclusions of law are not clearly erroneous pursuant to Rule 29.15(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. The judgment is affirmed pursuant to Rule 84.16(b).